internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to cc psi plr-109445-00 date date number release date index number company programmer m stations state region a b c d dear this letter responds to a letter from company dated date and plr-109445-00 subsequent correspondence requesting a ruling that the income received by company from a programming agreement is not passive_investment_income within the meaning of sec_1362 of the internal_revenue_code company represents the following facts company was incorporated in state in a and elected under sec_1362 to be an s_corporation effective b m is company’s president and majority shareholder it has c_corporation earnings_and_profits company under licenses from the federal communications commission fcc owns and operates c radio stations the stations in region it has entered into the agreement with programmer an unrelated firm by which programmer will take over some of the day-to-day operations of the stations including the solicitation of advertising programming agreement programmer has agreed to operate the stations for a term of years at the end of which time it may exercise an option to purchase the stations along with the broadcasting licenses option agreement programmer will pay company a monthly fee and will reimburse company for reasonable amounts spent by company for station operation engineering maintenance administration and other general_expenses in exchange programmer will retain its profits from advertising and operating revenues programmer will pay a separate fee for the option agreement to purchase the stations company has agreed to broadcast programming designated and provided by programmer subject_to company’s supervision and control company will continue to have full authority control and power over station policy programming and operation company must employ a sufficient number of employees in each of its d markets as required by the fcc including a general manager who will be responsible for daily operations and accountable to company company will be directly responsible for the salaries taxes insurance and related costs for these employees company will be responsible also for legal fees fcc fees and janitorial expenses as well as for transmitter site and main studio rent or mortgage payments company represents that it will continue to own all of the assets subject_to the agreements and will continue to be the licensee with all the obligations to the fcc that it had before entering into the agreements with programmer except as provided in sec_1362 sec_1362 provides that a small_business_corporation may elect in accordance with the provisions of sec_1362 to be an s_corporation sec_1362 provides that an election under sec_1362 terminates whenever the corporation i has accumulated_earnings_and_profits at the close of each of three consecutive tax years and ii has gross_receipts for each of such tax years more than percent of which are passive_investment_income plr-109445-00 except as otherwise provided in sec_1362 sec_1362 provides that the term passive_investment_income means gross_receipts derived from royalties rents dividends interest annuities and sales or exchanges of stock_or_securities sec_1_1362-2 of the income_tax regulations provides that royalties means all royalties including mineral oil_and_gas royalties and amounts received for the privilege of using patents copyrights secret processes and formulas good will trademarks tradebrands franchises and other like property the gross amount of royalties is not reduced by any part of the cost of the rights under which the royalties are received or by any amount allowable as a deduction in computing taxable_income sec_1_1362-2 provides that royalties does not include royalties derived in the ordinary course of a trade_or_business of franchising or licensing property royalties received by a corporation are derived in the ordinary course of a trade_or_business of franchising or licensing property only if based on all the facts and circumstances the corporation i created the property or ii performed significant services or incurred substantial costs with respect to the development or marketing of the property sec_1_1362-2 provides that rents means amounts received for_the_use_of or the right to use property whether real or personal of the corporation sec_1_1362-2 provides that rents does not include rents derived in the active trade_or_business of renting property rents received by a corporation are derived in an active trade_or_business of renting property only if based on all the facts and circumstances the corporation provides significant services or incurs substantial costs in the rental business generally significant services are not rendered and substantial costs are not incurred in connection with net leases whether significant services are performed or substantial costs are incurred in the rental business is determined based upon all the facts and circumstances including the number of persons employed to provide the services and the types and amounts of costs and expenses_incurred other than depreciation based solely on the facts as represented by company in this ruling_request we conclude that company’s income from the programming agreement is not passive_investment_income under sec_1362 the ruling in this letter is based on information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request_for_ruling it is subject_to verification on examination except for the specific ruling above no opinion is expressed or implied concerning the federal_income_tax consequences of the facts of this case under any other provision of the code specifically no opinion is expressed regarding company's eligibility to be an s_corporation in addition no opinion is expressed regarding whether plr-109445-00 the payments from the programming agreement are royalties rents or both further the passive_investment_income rules of sec_1362 are completely independent of the passive_activity rules of sec_469 unless an exception under sec_469 applies any rental_activity remains passive for purposes of sec_469 in accordance with the power_of_attorney on file with this office we are sending a copy of this letter to company this ruling is directed only to the taxpayer who requested it according to sec_6110 this ruling may not be used or cited as precedent sincerely s robert honigman acting assistant to the chief branch office of associate chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes
